DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a battery comprising a positive electrode comprising a lithium metal oxide; a negative electrode comprising an active material layer comprising lithium and a modified layer comprising a metal fluoride comprising copper fluoride, a lithium -containing compound comprising lithium nitrate and further comprising an imide compound comprising a maleimide compound and a solid electrolyte membrane comprising a 1st porous layer comprising polytetrafluoroethylene; an electrolyte layer comprising a) an oxide-based solid-state in an organic electrolyte comprising lithium lanthanum zirconium oxide, b) Li[R2(-OR1)m-OR2]Y where R1 = an ethylene group, R2 = a methyl group, Y=N(SO2CF3)2 - and n=4, c) a nano-oxide comprising silicon oxide and d) a binder comprising polytetrafluoroethylene; and a 2nd porous layer comprising a polytetrafluoroethylene; further comprising an electrolyte liquid and further comprising a separator in the reply filed on 8-4-2022 is acknowledged.  The traversal is on the ground(s) that it would not be a burden to search all the different species.  This is not found persuasive because the negative electrode can comprise many different active materials as cited in claim 17 and further comprises a modified layer comprising a metal fluoride cited in claim 3, a lithium containing compound cited in claim 4 and an imide compound cited in claim 6; the positive electrode active material can comprise many different materials as cited in claim 18 as well as the solid electrolyte membrane comprising a first and second porous layer cited in claim 12 and an electrolyte material cited in claims 13-15.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the modified layer being positioned between the negative active layer and the solid electrolyte membrane, does not reasonably provide enablement for the reverse order.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the solid electrolyte membrane comprising a the 1st porous layer positioned next to the negative electrode modified layer and the 2nd porous layer positioned next to the positive electrode active layer, does not reasonably provide enablement for the reverse order when the materials of the 1st and 2nd porous layer are different.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0033].

Claims 1 and 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the weight ratio of the metal fluoride to the lithium -containing compound being 1:1 to 1:10, does not reasonably provide enablement for any amount.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0026].
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the modified layer having a thickness from 1-10 um, does not reasonably provide enablement for any thickness.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0026].
Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the porosity of the 1st porous layer is 10-90 volume percent and the porosity of the 2nd porous layer is from 10-90 volume percent, does not reasonably provide enablement for any porosity.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0033-0034].
Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the solid electrolyte membrane having a thickness from 1- 200 um, does not reasonably provide enablement for any thickness.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ratio of the sum of the thickness of the 1st porous layer and the thickness of the 2nd porous layer to the thickness of the solid electrolyte membrane of 1:5 to 4:5,  does not reasonably provide enablement for any ratio of the thicknesses.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification [0037].
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ratio of the thickness of the electrolyte layer to the thickness of the solid electrolyte membrane of 1:5 to 4:5,  does not reasonably provide enablement for any ratio of the thicknesses.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the 1st porous layer and the 2nd porous layer each comprising a polymer and a plurality of pores, does not reasonably provide enablement for any material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 1-12 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte layer formed from a 1st composition as cited in claim 13, does not reasonably provide enablement for any material for the electrolyte layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the imide compound comprising the materials cited in claim 6, does not reasonably provide enablement for any imide compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the imide compound present in an amount of 10-50 weight percent based on the weight of the modified layer, does not reasonably provide enablement for any amount present.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0030].
Claims 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the nano-oxide comprising silicon oxide, aluminum oxide, cerium oxide or titanium oxide having a particle size of 5-100 nm, does not reasonably provide enablement for any oxide material having any particle size.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught in the specification in [0040].
Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the thickness ratio of the 1st layer to the 2nd layer from 1:9 to 9:1 and the thickness ratio of the 3rd layer to the 4th layer from 1:9 to 9:1, does not reasonably provide enablement for any thickness ratio.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 1 is rejected because it is unclear where the negative active material layer and the modified layer is positioned in regard to the positive electrode and the solid electrolyte membrane.           Claim 1 is rejected because it is unclear where the 1st porous layer and the 2nd porous layer are positioned in regard to the positive electrode and the negative electrode.            Claim 13 is rejected because it is unclear what is meant by a nano-oxide.            Claim 14 is rejected because there is no antecedent basis for “disposed within the plurality of pores of the 1st porous layer and the 2nd porous layer” cited in claim 13 and claim 1 from which the claim depends from. This makes the claim vague and indefinite.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
           Li et al. (CN 107369848, abstract) teaches a composite electrolyte of a sandwich structure comprising a porous thin film adhered on two sides of the composite solid electrolyte material with a porous thin film is composed of a high molecular polymer in the porous thin film absorbs liquid electrolyte.          Chang et al. (US 2018/183055) teaches a solid electrolyte comprising a) 100 parts by weight of oxide-based solid-state an organic electrolyte; b) 20-70 parts by weight of [Li(-OR1)n-OR2]Y [teaching the exact same material of the instant invention]; c) 1-10 parts by weight nano-oxide and d) 1-20 parts by weight of the binder. The electrolyte can be disposed between a positive electrode and a negative electrode to form a battery.  Chang et al. teaches in claim 10, a battery comprising a positive electrode; a negative electrode; and the solid electrolyte.         Chen (US 2019/0379056) teaches in claim 1, a metal anode comprising a metal layer comprising lithium and a protective coating comprising a composite material comprising an oxide or fluoride of lithium on the metal layer. Chen teaches in claim 2, wherein the composite material comprises LiF and Li2O or LiF and Li2CO3 or LiF and LiPF6 or Li3N and AlN, etc. and teaches in claim 9, that the protective coating on the metal layer comprises lithium fluoride, lithium hexafluorophosphate, etc.  Chen teaches in claim 7, wherein the protective coating has a thickness from 1 nm-10 µm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727